Exhibit 10.1

AMENDMENT NO. 1 TO THE SECURITIES PURCHASE AGREEMENT


This Amendment No.1 (the “Amendment”) to the Securities Purchase Agreement,
dated February 20, 2015 (the “Purchase Agreement”), is entered into as of March
27, 2015 by and between True Drinks Holdings, Inc., a Nevada corporation (the
“Company”), and each of the parties (individually, a “Purchaser” and
collectively the “Purchasers”) identified in the signature pages hereto. Unless
otherwise specified herein, all capitalized terms set forth in this Amendment
shall have the meanings as set forth in the Purchase Agreement.
RECITALS


WHEREAS, on February 20, 2015, the Company and the Purchasers entered into the
Purchase Agreement, wherein the Purchasers agreed to purchase an aggregate total
of 43,000 shares of Series C Convertible Preferred Stock (the “Series C
Preferred”) for $100 per share over the course of three Investment Dates, and,
as additional consideration, the Company agreed to issue to the Purchasers
Series C Warrants to purchase that number of shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), equal to 35% of the shares
of Common Stock issuable upon conversion of each Purchasers’ shares of Series C
Preferred (the “Series C Offering”);


WHEREAS, Section 4(c) of the Purchase Agreement contains certain covenants
restricting the Company’s ability to issue certain of the Company’s equity
securities, referred to in the Purchase Agreement as a Subsequent Placement,
with the exception of the issuance of Excluded Securities;


WHEREAS, Section 4(f)(iii) of the Purchase Agreement prohibits the Company from
using proceeds from the Series C Offering to repay any of the Company’s
outstanding promissory notes;


WHEREAS, Purchaser LB 2, LLC (“LB2”) has expressed an interest in purchasing an
additional 27,000 shares of Series C Preferred on the same terms as set forth in
the Purchase Agreement, in order to provide the Company with sufficient capital
to satisfy approximately $2.7 million of the Company’s $3.8 million in
outstanding secured promissory notes (the “Notes”) (the “Note Payments”);


WHEREAS, the Company desires to allow the holders of any Notes that remain
outstanding after the Note Payments to exchange all remaining principal and
accrued interest due under the terms of any such Notes into shares of Series C
Preferred, up to a maximum of 12,151 shares of Series C Preferred in the
aggregate, on substantially similar terms to those offered to Purchasers in the
Series C Offering (the “Note Exchange”), pursuant to the terms and conditions of
a Note Exchange Agreement in substantially the form attached hereto as Exhibit A
(the “Exchange Agreement”);


WHEREAS, the Company and the Purchasers now desire to enter into this Amendment
to: (i) permit LB2 to purchase an additional 27,000 shares of Series C Preferred
(“Additional Investment”); (ii) allow the Company to use the proceeds from the
Additional Investment for the Note Payments; and (iii) amend the definition of
Excluded Securities in the Purchase Agreement to include the Conversion Shares,
Series C Warrants and Warrant Shares issuable pursuant to the Exchange
Agreement.


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:
 
 1.
Section 1(b) of the Purchase Agreement is hereby amended and replaced in its
entirety with the following:



“(b)           Amounts; Timing of Funding. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, each Purchaser,
severally and not jointly, agrees to purchase, no later than the following
dates, the Securities issuable upon receipt of the aggregate Purchase Price set
forth opposite each date (each date, an “Investment Date”) on such Purchaser’s
Execution Page:

 
 

--------------------------------------------------------------------------------

 
 
Investment Date
Amount of Purchase
No. of Shares
On or before February 20, 2015 (the “Initial Investment Date”)
$1,800,000
18,000
On or before March 27, 2015 (the “Second Investment Date”)
$2,700,000
27,000
On or before April 1, 2015 (the “Third Investment Date”)
$1,500,000
15,000
On or before June 30, 2015 (the “Final Investment Date”)
$1,000,000
10,000

 
Notwithstanding any other provision of this Agreement to the contrary, each
Purchaser’s investment at the Final Investment Date is expressly conditioned
upon the occurrence of, on or prior to June 30, 2015, (i) the filing with and
acceptance by the Secretary of State of the State of Nevada of an amendment to
the Company’s Articles of Incorporation, which has been duly and validly adopted
by the Company and its stockholders, pursuant to which the Company has
authorized a sufficient number of unissued shares of Common Stock to provide for
the full conversion of the Preferred Stock and the issuance of the Conversion
Shares in connection therewith, the full exercise of the Series C Warrants and
issuance of the Warrant Shares in connection therewith, and such shares being
reserved for such issuance, and (ii) the extension of that certain License
Agreement between Disney Consumer Products, Inc. and GT Beverage Company, Inc.,
on terms reasonably acceptable to the Purchasers (collectively, the “Final
Investment Date Conditions”).  In the event the Company has not completed the
Final Investment Date Conditions on or prior to the Final Investment Date, then
the Purchasers shall have no further obligation to purchase Securities at the
Final Investment Date or otherwise hereunder.”


2.
Section 4(c) of the Purchase Agreement is hereby amended and replaced in its
entirety with the following:



“(c)           Additional Issuance of Securities.  The Company agrees that, for
the period commencing on the date hereof and ending on the earlier to occur of
(i) the date immediately following the first anniversary of the Initial
Investment Date (provided that such period shall be extended by the number of
days during such period and any extension thereof contemplated by this proviso
on which the Registration Statement is not effective or any prospectus contained
therein is not available for use); or (ii) the date that the arithmetic average
of the closing sale price of the Common Stock is at least $0.30 for ten (10)
consecutive trading days (the “Restricted Period”), neither the Company nor any
of its Subsidiaries shall directly or indirectly issue, offer, sell, grant any
option or right to purchase, or otherwise dispose of (or announce any issuance,
offer, sale, grant of any option or right to purchase or other disposition of)
any equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the Securities Act), any convertible securities, any debt, any
preferred stock or any purchase rights (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 4(c) shall not apply in respect of
the issuance of:
 
(i) shares of Common Stock or standard options to purchase Common Stock to
directors, officers, consultants or employees of the Company in their capacity
as such pursuant to an Approved Share Plan (as defined below);
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) shares of Common Stock issued upon the conversion or exercise of, or
otherwise on account of, Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Share Plan that are covered
by clause (A) above) issued prior to the date hereof, provided that the
conversion, exercise or other method of issuance (as the case may be) of any
such Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities are (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) (nor is any provision of any such Convertible Securities)
amended or waived in any manner (whether by the Company or the holder thereof)
to increase, or which results in an increase in, the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) are otherwise
changed or waived (whether by the Company or the holder thereof) in any manner
that adversely affects any of the Purchasers;
 
(iii) the Conversion Shares,
 
(iv) the Series C Warrants;
 
(v) the Warrant Shares; and
 
(vi) up to 8,100,670 shares of Common Stock issuable upon conversion of shares
of Series C Preferred Stock, warrants to purchase up to 2,835,234 shares of
Common Stock (the “Note Series C Warrants”) and up to 2,835,234 shares of Common
Stock issuable upon exercise of the Note Series C Warrants, issuable in
connection with the Note Exchange Agreements by and between the Company and
certain holders of the Company’s outstanding Senior Promissory Notes (each of
the foregoing in clauses (i) through (vi), collectively the “Excluded
Securities”).
 
“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company, including the Purchaser Designee, if any,
prior to or subsequent to the date hereof pursuant to which shares of Common
Stock and standard options to purchase Common Stock may be issued to any
employee, officer, director or consultant for services provided to the Company
in their capacity as such.
 
“Convertible Securities” means any capital stock, convertible debenture or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.”
 
3. Section 4(f) of the Purchase Agreement is hereby amended and replaced in its
entirety with the following:


“(f)           Use of Proceeds.  The Company shall use the proceeds from the
sale and issuance of the Preferred Stock and Series C Warrants issued in the
First, Third and Final Investment Dates for general corporate purposes and
working capital, and shall use the proceeds from the sale and issuance of the
Preferred Stock and Series C Warrants issued on the Second Investment Date only
to pay in full up to $2.7 million of principal and accrued interest under
certain of the Company’s outstanding Secured Promissory Notes.  Except as
otherwise specifically set forth above, such proceeds shall not be used to (i)
pay dividends; (ii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities), except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition, (B)
certificates of deposit, notes, acceptances and repurchase agreements having a
maturity of not more than one year from the date of acquisition issued by a bank
organized in the United States, (C) the highest-rated commercial paper having a
maturity of not more than one year from the date of acquisition, and (D) “Money
Market” fund shares, or money market accounts fully insured by the Federal
Deposit Insurance Corporation and sponsored by banks and other financial
institutions, provided that the investments consist principally of the types of
investments described in clauses (A), (B), or (C) above; (iii) with the
exception of the proceeds from the Second Investment Dates, make any repayment
of principal or interest on the Company’s outstanding promissory notes; or (iv)
make any investment not directly related to the current business of the
Company.”

 
 

--------------------------------------------------------------------------------

 
 
4.  
The Company represents and warrants to the Purchasers as follows:



                (a)                       Except as the same may be qualified by
any attachment hereto updating disclosures in any existing exhibit to the
Purchase Agreement, the representations, warranties and covenants of the Company
made in the Transaction Documents remain true and accurate and are hereby
incorporated in this Amendment by reference and reaffirmed as of the date
hereof.


                (b)                      The Company has performed, in all
material respects, all obligations required to be performed by it under the
Transaction Documents, and no default exists thereunder or an event which, with
the passage of time or giving of notice or both, would constitute a default.


                (c)                      The execution, delivery and performance
of this Amendment are within the power of the Company and are not in
contravention of law, of the Company’s Articles of Incorporation, Bylaws or the
terms of any other documents, agreements or undertakings to which the Company is
a party or by which the Company is bound.  No approval of any person,
corporation, governmental body or other entity not provided herewith is a
prerequisite to the execution, delivery and performance by the Company of this
Amendment or any of the documents submitted to the Purchasers in connection with
the this Amendment, to ensure the validity or enforceability thereof.


(d)           When executed on behalf of the Company, this Amendment will
constitute the legally binding obligations of the Company, enforceable in
accordance with their terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws now existing or
hereafter enacted relating to or affecting the enforcement of creditors’ rights
generally, and the enforceability may be subject to limitations based on general
principles of equity (regardless of whether such enforceability is considered a
proceeding in equity or at law).


5.
In the event any conflicts between this Amendment and the terms and conditions
set forth in the Purchase Agreement arise, the terms and conditions set forth
herein shall control. Notwithstanding the execution of this Amendment, all other
terms and conditions of the Purchase Agreement shall remain in full force and
effect in accordance with their terms and are hereby ratified and
confirmed.  The Purchasers do not, in any way, waive the Company’s obligations
to comply with any of the provisions, covenants and terms of the Purchase
Agreement (as amended hereby) and the other Transaction Documents.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.




ADDRESS:
   
TRUE DRINKS HOLDINGS, INC.
18552 MacArthur Boulevard, Suite 325
Irvine, CA 92612
           
 
 
By: ______________________
Name: Lance Leonard
Title: Chief Executive Officer
 
               
ADDRESS:
   
PURCHASER
             
By: _______________________
Name:
Title:
 
       


